CONTINUATION SHEET

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A final rejection was mailed on 4/5/2022.
On 5/31/2022, Applicant filed a request for entry into AFCP 2.0, after final claim amendments, and remarks. 
The amendments filed on 5/31/2022 are not entered. 
The claim amendments filed on 12/29/2021 are the pending claims. 
Claims 1, 3, 4, 7, 25, 29, 30, and 34 are pending. Claims 2, 5, 6, 8-24, 26-28, 31-33, and 35-40 are canceled. Claims 1, 3, 4, 7, 25, 29, 30, and 34 are rejected. 

Notice of Non-Compliant Amendment
The claims filed on 5/31/2022 are non-compliant. 
Per 37 CFR 1.121, All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims.
The 5/31/2022 claim 1 fails to indicate the changes that have been made relative to the immediate prior version of the claims. 
The 12/29/2021 claim 1 recited, “treating the hay component by spraying the hay with a composition comprising a lipid component consisting of cottonseed oil” (emphasis added). 
Claim 1 presented on 5/31/2022, recites “treating the hay component by spraying the hay with a composition 
NOTE: Applicant is given no new time period because the non-compliant amendment is an after-final amendment. 

After Final Consideration Pilot Program
Improper request
Applicant's request for entry into AFCP 2.0 is acknowledged, but is improper because the interview cannot be conducted within ten (10) calendar days from the date the examiner requests the interview. 
On 6/4/2022, Examiner left a telephone voice message requesting Applicant’s representative call to set up a time for an interview. Examiner stated available times for interviews were the following Tuesday, Wednesday, or Thursday at 12:00 pm EST. As of this date, the Applicant’s representative has not returned a telephone call or otherwise contacted the examiner to schedule an interview. 
The response is being reviewed under pre-pilot practice.

Even if the request was a proper request
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Advisory Action
Continuation of 3. The proposed amendments will not be entered because:
Once a final rejection that is not premature has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution. MPEP 714.12. Applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection, or reinstate previously canceled claims. MPEP 714.13 II. Reasons for non-entry of proposed amendments include: failing to place the application in better condition for appeal, raising the issue of new matter, and/or presenting new issues requiring further consideration or search. MPEP 714.13 III. 
Amended claims 1 and 25 raise new issues requiring a novel search and further consideration because they now recite “by spraying the hay with a composition consisting of cottonseed oil”. 

Continuation of 12. The request for reconsideration has been considered, but does not place the application in condition for allowance for the following reasons: 
Applicant’s arguments are drawn to a proposed claim amendment, which is not being entered. Therefore, the arguments are not commensurate in scope with the claims. It remains the Examiner’s position that the claims are unpatentable for the reasons of record in the final office action. 
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
Applicant argues that “[t]here is no motivation to combine Tomes with the other cited references to arrive at the claimed method because doing so would inactive the live cultures critical for the functioning of Tomes” (remarks, p. 8). Examiner is not persuaded by this argument. The argument incorrectly summarizes Tomes. Tomes discloses baling hay has a risk of storage loss due to molding (col. 1, ln. 21-22). Tomes discloses inhibition of organisms responsible for hay spoilage (col. 5, ln. 1-2). Tomes discloses the inhibition can performed via spraying onto hay (col. 5, ln. 25). Tomes discloses the treatment inhibited microbes (yeast) and mold (col. 7, ln. 8-9).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wolrab, US 4,327,537 A, discloses a method and apparatus for forming hay bales or the like which are treated as they are formed with an additive substance for sealing, adding nutrients or preventing spoilage of such hay or other forage crop (abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619